UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGSOF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH International Equity Fund BBH Broad Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE, 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end: OCTOBER 31 Date of reporting period:JANUARY 31, 2011 ITEM 1. SCHEDULES OF INVESTMENTS. BBH CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2011 (unaudited) Shares Value COMMON STOCKS(97.3%) BASIC MATERIALS (1.8%) Ecolab, Inc. Total Basic Materials COMMUNICATIONS (6.8%) Comcast Corp. (Class A) Liberty Global, Inc. (Series C)1 Total Communications CONSUMER CYCLICAL (14.8%) Costco Wholesale Corp. Liberty Media Corp. - Interactive A1 Walgreen Co. Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (29.7%) Baxter International, Inc. Coca-Cola Co. DENTSPLY International, Inc. Diageo, Plc. ADR Johnson & Johnson Nestle SA ADR Novartis AG ADR PepsiCo, Inc. Visa, Inc. (Class A) Total Consumer Non-Cyclical ENERGY (10.4%) EOG Resources, Inc. Occidental Petroleum Corp. Southwestern Energy Co.1 Total Energy FINANCIALS (18.6%) Berkshire Hathaway, Inc. (Class A)1 Chubb Corp. Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials INDUSTRIALS (7.2%) W.W. Grainger, Inc. Waste Management, Inc. Total Industrials TECHNOLOGY (8.0%) Automatic Data Processing, Inc. Dell, Inc.1 eBay, Inc.1 Microsoft Corp. Total Technology TOTAL COMMON STOCKS (Identified cost $447,595,561) TOTAL INVESTMENTS (Identified cost $447,595,561)2 97.3% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $447,595,561, the aggregate gross unrealized appreciation is $72,364,409 and the aggregate gross unrealized depreciation is $5,100,451, resulting in net unrealized appreciation of $67,263,958. Abbreviations: ADR – American Depositary Receipt. FAIR VALUE MEASUREMENTS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) # 2010-06, “Improving Disclosures about Fair Value Measurements.” This ASU adds new disclosure requirements for transfers into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosure requirements about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASUwas effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management of BBH Core Select (the “Fund”)believes thatthese newLevel 3requirements will nothave an impacton the Fund’s holdings disclosure. The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2011. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2011 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Total $– $– * The Fund's policy is to disclose significanttransfers between Levels based on valuations at the end of the reporting period.There were no significant transfers between Level 1, 2, or 3 as of January 31, 2011, based on the valuation input Levels on October 31, 2010. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS January 31, 2011 (unaudited) Shares Value COMMON STOCKS (97.1%) AUSTRALIA (7.2%) BASIC MATERIALS Amcor, Ltd. COMMUNICATIONS Telstra Corp., Ltd. CONSUMER NON-CYCLICAL Cochlear Ltd. CSL Ltd. Foster's Group, Ltd. Wesfarmers, Ltd. ENERGY Woodside Petroleum, Ltd. FINANCIALS Lend Lease Corp., Ltd. QBE Insurance Group Ltd. Total Australia BELGIUM (0.9%) CONSUMER NON-CYCLICAL Colruyt SA FINANCIALS Ageas1 Total Belgium BRAZIL (1.1%) ENERGY Petroleo Brasileiro SA ADR Total Brazil DENMARK (1.3%) CONSUMER NON-CYCLICAL Novo Nordisk AS Total Denmark FRANCE (10.7%) COMMUNICATIONS France Telecom SA CONSUMER NON-CYCLICAL Carrefour SA Cie Generale d'Optique Essilor International SA Danone SA L'Oreal SA ENERGY Total SA FINANCIALS Societe Generale HEALTH CARE Sanofi-Aventis SA INDUSTRIALS Compagnie de Saint-Gobain Vallourec S.A. Vinci SA Total France GERMANY (4.5%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG TECHNOLOGY SAP AG UTILITIES RWE AG Total Germany HONG KONG (4.6%) COMMUNICATIONS China Mobile, Ltd. CONSUMER CYCLICAL Esprit Holdings, Ltd. ENERGY CNOOC, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Hongkong Electric Holdings, Ltd. Total Hong Kong ITALY (2.3%) ENERGY ENI SpA FINANCIALS Intesa Sanpaolo SpA Total Italy JAPAN (25.7%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS KDDI Corp. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Nintendo Co., Ltd. Shimamura Co., Ltd. Toyota Motor Corp. CONSUMER NON-CYCLICAL Chugai Pharmaceutical Co., Ltd. Kao Corp. Secom Co., Ltd. Seven & I Holdings Co., Ltd. ENERGY Inpex Corp. FINANCIALS Aeon Mall Co., Ltd. Daito Trust Construction Co., Ltd. Mitsubishi Estate Co., Ltd. Tokio Marine Holdings, Inc. HEALTH CARE Astellas Pharma, Inc. Takeda Pharmaceutical Co., Ltd. INDUSTRIALS Daikin Industries, Ltd. Fanuc, Ltd. Hirose Electric Co., Ltd. Hoya Corp. Keyence Corp. TECHNOLOGY Canon, Inc. Total Japan NETHERLANDS (2.6%) COMMUNICATIONS Reed Elsevier NV CONSUMER NON-CYCLICAL Koninklijke Ahold NV FINANCIALS ING Groep NV1 Total Netherlands NEW ZEALAND (0.3%) COMMUNICATIONS Telecom Corp. of New Zealand, Ltd. Total New Zealand SINGAPORE (3.1%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. INDUSTRIALS Jardine Matheson Holdings, Ltd. Total Singapore SPAIN (4.6%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Inditex SA FINANCIALS Banco Santander Central Hispano SA UTILITIES Iberdrola SA Total Spain SWEDEN (0.9%) CONSUMER CYCLICAL Hennes & Mauritz AB (B Shares) Total Sweden SWITZERLAND (7.0%) CONSUMER NON-CYCLICAL Nestle SA Nobel Biocare Holding AG SGS SA Synthes, Inc. FINANCIALS Zurich Financial Services AG HEALTH CARE Novartis AG Total Switzerland TAIWAN (1.0%) COMMUNICATIONS Chunghwa Telecom Co. Ltd. ADR TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Total Taiwan UNITED KINGDOM (19.3%) COMMUNICATIONS Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL Reckitt Benckiser Group, Plc. Smith & Nephew, Plc. Tesco, Plc. Unilever, Plc. WM Morrison Supermarkets, Plc. ENERGY BG Group, Plc. BP, Plc. Cairn Energy, Plc.1 Royal Dutch Shell, Plc. (A Shares) FINANCIALS HSBC Holdings, Plc. Standard Chartered, Plc. . HEALTH CARE GlaxoSmithKline, Plc. INDUSTRIALS Experian PLC UTILITIES Centrica, Plc. Total United Kingdom TOTAL COMMON STOCKS (identified cost $561,594,874) TOTAL INVESTMENTS (Identified cost $561,594,874)2 97.1% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $561,594,874, the aggregate gross unrealized appreciation is $165,655,393 and the aggregate gross unrealized depreciation is $51,220,559, resulting in net unrealized appreciation of $114,434,834. Abbreviations: ADR – American Depositary Receipt. FAIR VALUE MEASUREMENTS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) # 2010-06, “Improving Disclosures about Fair Value Measurements.” This ASU adds new disclosure requirements for transfers into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosure requirements about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASU was effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management of the BBH International Equity Fund (the “Fund”)believes thatthese new Level 3 requirements will nothave an impacton the Fund’s holdings disclosure. The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: —Level 1 – (unadjusted) quoted prices in active markets for identical investments. —Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). —Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2011. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2011 Australia $– $– Belgium – – Brazil – – Denmark – – France – – Germany – – Hong Kong – – Italy – – Japan – – Netherlands – – New Zealand – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Total $– * The Fund's policy is to disclose significanttransfers between Levels based on valuations at the end of the reporting period.There were no significant transfers between Level 1, 2, or 3 as of January 31, 2011, based on the valuation input Levels on October 31, 2010. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. BBH BROAD MARKET FUND PORTFOLIO OF INVESTMENTS January 31, 2011 (unaudited) Principal Maturity Interest Value Amount Date Rate ASSET BACKED SECURITIES(27.6%) Ally Master Owner Trust2010-21 4/15/2017 4.250% American Express Credit Account Master Trust2006-2 1/15/2014 American Express Credit Account Master Trust2008-42 11/15/2016 American Express Credit Account Master Trust2008-92 4/15/2016 AmeriCredit Automobile Receivables Trust2009-1 10/15/2013 AmeriCredit Automobile Receivables Trust2010-1 3/17/2014 AmeriCredit Automobile Receivables Trust2010-3 4/8/2015 Americredit Prime Automobile Receivables Trust2009-1 1/15/2014 Avis Budget Rental Car Funding AESOP LLC2009-2A1 2/20/2014 Avis Budget Rental Car Funding AESOP LLC2010-3A1 5/20/2016 Avis Budget Rental Car Funding AESOP LLC2010-5A1 3/20/2017 BA Credit Card Trust2007-A8 11/17/2014 Bank of America Auto Trust2009-2A1 10/15/2016 Bank of America Auto Trust2009-3A1 12/15/2013 Cabela's Master Credit Card Trust2010-1A1,2 1/16/2018 Cabela's Master Credit Card Trust2010-2A1,2 9/17/2018 Capital One Multi-Asset Execution Trust2005-A7 6/15/2015 Capital One Multi-Asset Execution Trust2006-A6 2/18/2014 Chase Issuance Trust2008-A102 8/17/2015 Chrysler Financial Auto Securitization Trust2009-A 1/15/2016 CitiFinancial Auto Issuance Trust2009-11 10/15/2013 CitiFinancial Auto Issuance Trust2009-11 8/15/2016 CNH Equipment Trust2009-A 11/15/2012 CNH Equipment Trust2009-B 10/15/2014 CNH Equipment Trust2010-B 11/17/2014 CNH Wholesale Master Note Trust2011-1A1,2 12/15/2015 Ford Credit Auto Owner Trust2009-E 1/15/2014 Ford Credit Floorplan Master Owner Trust2010-11,2 12/15/2014 Ford Credit Floorplan Master Owner Trust2010-31,2 2/15/2017 Ford Credit Floorplan Master Owner Trust2010-31 2/15/2017 GE Capital Credit Card Master Note Trust2009-2 7/15/2015 GE Capital Credit Card Master Note Trust2009-3 9/15/2014 GE Capital Credit Card Master Note Trust2010-3 6/15/2016 Hertz Vehicle Financing LLC2010-1A1 2/25/2017 Honda Auto Receivables Owner Trust2009-3 5/15/2013 Hyundai Auto Receivables Trust2009-A 8/15/2013 John Deere Owner Trust2009-A 10/15/2013 Leaf II Receivables Funding LLC2010-31 6/20/2016 Leaf II Receivables Funding LLC2011-11 12/20/2018 Mercedes-Benz Auto Receivables Trust2009-1 1/15/2014 MMAF Equipment Finance LLC2009-AA1 11/15/2013 MMAF Equipment Finance LLC2009-AA1 1/15/1930 Nissan Auto Receivables Owner Trust2009-A 2/15/2013 Nissan Master Owner Trust Receivables2010-AA1,2 1/15/2015 Santander Drive Auto Receivables Trust2010-1 11/17/2014 Santander Drive Auto Receivables Trust2010-1 5/15/2017 Volkswagen Auto Loan Enhanced Trust2008-2 3/20/2013 Volkswagen Auto Loan Enhanced Trust2010-1 1/20/2014 Westlake Automobile Receivables Trust2010-1A1 12/17/2012 World Omni Auto Receivables Trust2010-A 12/16/2013 World Omni Master Owner Trust2009-11,2 7/15/2013 Total Asset Backed Securities (Identified cost $648,269,755) 654,940,352 COLLATERALIZED MORTGAGE BACKED SECURITIES(1.0%) American Tower Trust2007-1A1 4/15/1937 GS Mortgage Securities Corp. II2001-1285 A21 8/15/2018 GS Mortgage Securities Corp. II2001-1285 B1 8/15/2018 Total Collateralized Mortgage Backed Securities (Identified cost $24,621,312) CORPORATE BONDS(42.2%) AEROSPACE & DEFENSE(0.2%) Northrop Grumman Systems Corp. 2/15/2011 AGRICULTURE(0.6%) Reynolds American, Inc.2 6/15/2011 BANKING(7.3%) BB&T Corp. 9/25/2013 Citigroup, Inc. 8/19/2013 Comerica Bank 11/21/2016 Fifth Third Bancorp 5/1/2013 FNBC 1993-A Pass Through Trust 1/5/2018 Goldman Sachs Group, Inc. 5/1/2014 JPMorgan Chase & Co. 5/1/2013 KeyBank N.A. 8/15/2012 KeyCorp 8/13/2015 Wachovia Corp. 5/1/2013 BEVERAGES(0.9%) Anheuser-Busch InBev Worldwide, Inc. 3/26/2013 DIVERSIFIED FINANCIAL SERVICES(2.3%) American Express Credit Corp. 8/20/2013 Bear Stearns Cos LLC 2/1/2012 Merrill Lynch & Co., Inc. 1/15/2015 ELECTRIC(1.3%) FPL Group Capital, Inc. 9/1/2011 MidAmerican Energy Co. 7/15/2012 PG&E Corp. 4/1/2014 ENVIRONMENTAL CONTROL(0.3%) Allied Waste North America, Inc. 6/1/2017 FOOD(1.6%) Kraft Foods, Inc. 11/1/2011 Kroger Co. 4/1/2011 FOREST PRODUCT & PAPER(0.8%) International Paper Co. 4/1/2015 GAS(0.7%) Sempra Energy 2/1/2013 Sempra Energy 11/15/2013 HEALTHCARE-SERVICES(1.5%) UnitedHealth Group, Inc. 11/15/2012 UnitedHealth Group, Inc. 4/1/2013 WellPoint, Inc. 8/1/2012 INSURANCE(1.9%) ACE INA Holdings, Inc. 6/15/2014 ACE INA Holdings, Inc. 5/15/2015 Everest Reinsurance Holdings, Inc. 10/15/2014 MetLife, Inc. 12/1/2011 IRON/STEEL(1.2%) ArcelorMittal 6/1/2013 MEDIA(2.5%) Comcast Corp. 3/15/2011 Time Warner Cable, Inc. 7/2/2012 MINING(1.6%) Anglo American Capital, Plc.1 4/8/2014 Rio Tinto Finance USA Ltd. 5/1/2014 OFFICE/BUSINESS EQUIP(0.5%) Pitney Bowes, Inc. 6/15/2013 Pitney Bowes, Inc. 8/15/2014 OIL & GAS(2.6%) Burlington Resources Finance Co. 12/1/2011 Encana Corp. 11/1/2011 Marathon Oil Corp. 2/15/2014 Transocean, Inc. 4/15/2011 Transocean, Inc. 3/15/2013 OIL & GAS SERVICES(1.4%) Weatherford International Ltd. 3/15/2013 Weatherford International, Inc. 6/15/2012 PIPELINES(1.7%) ONEOK Partners LP 4/1/2012 Williams Partners LP 2/15/2015 REAL ESTATE(0.8%) AMB Property LP 8/15/2017 RETAIL(1.0%) CVS Caremark Corp. 8/15/2011 CVS Pass-Through Trust1 1/10/2012 CVS Pass-Through Trust1 1/10/2013 SOFTWARE(1.6%) Intuit, Inc. 3/15/2012 TELECOMMUNICATIONS(5.6%) American Tower Corp. 4/1/2015 AT&T Corp. 11/15/2011 AT&T, Inc. 1/15/2013 British Telecommunications, Plc. 1/15/2013 Deutsche Telekom International Finance BV 7/22/2013 Verizon Pennsylvania, Inc. 11/15/2011 Vodafone Group, Plc. 6/15/2011 TRANSPORTATION(2.3%) Burlington Northern Santa Fe LLC 7/15/2011 Burlington Northern Santa Fe LLC 7/1/2013 Canadian National Railway Co. 10/15/2011 Norfolk Southern Corp. 2/15/2011 Union Pacific Corp. 1/15/2012 Union Pacific Corp. 4/15/2012 Union Pacific Corp. 1/31/2013 Total Corporate Bonds (Identified cost $978,272,777) MUNICIPAL BOND(2.5%) City of New York NY 12/1/2013 City of New York NY 10/1/2014 City of New York NY 12/1/2014 New Jersey Economic Development Authority 9/1/2013 New Jersey State Turnpike Authority 1/1/2016 State of California 7/1/2013 Total Municipal Bond (Identified cost $60,398,618) U.S. GOVERNMENT AGENCY OBLIGATIONS(0.1%) Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 4/1/1936 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/1/1936 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 1/1/1937 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 2/1/1937 Federal National Mortgage Association (FNMA)2 7/1/1936 Federal National Mortgage Association (FNMA)2 9/1/1936 Federal National Mortgage Association (FNMA)2 1/1/1937 Government National Mortgage Association (GNMA)2 8/20/2029 Total U.S. Government Agency Obligations (Identified cost $2,682,882) CERTIFICATES OF DEPOSIT(17.7%) Banco Bilbao Vizcaya Argentaria 11/4/2011 Banco Santander 11/2/2011 Bank of Tokyo-Mitsubishi UFJ Ltd. 2/4/2011 Barclays Bank, Plc. 11/4/2011 BNP Paribas 4/27/2011 Credit Suisse 3/29/2011 Royal Bank of Scotland, Plc. 11/10/2011 Societe Generale2 11/4/2011 Standard Chartered Bank 2/3/2011 Svenska Handelsbanken 2/4/2011 UBS AG2 10/20/2011 Total Certificates of Deposit (Identified cost $420,152,712) COMMERCIAL PAPER(6.8%) Deutsche Bank Financial LLC3 2/3/2011 Deutsche Bank Financial LLC3 2/18/2011 ING US Funding LLC3 8/12/2011 National Australia Funding Delaware, Inc.1,3 2/1/2011 Nordea North America, Inc.3 3/15/2011 Societe Generale North America, Inc.3 2/16/2011 Total Commercial Paper (Identified cost $160,781,698) SHORT-TERM INVESTMENT(1.5%) Federal Home Loan Bank Discount Notes3 2/1/2011 Total Short-Term Investment (Identified cost $34,500,000) U.S. TREASURY BILLS(0.1%) U.S. Treasury Bill3,4,5 3/10/2011 Total U.S. Treasury Bills (Identified cost $1,899,556) TOTAL INVESTMENTS (Identified cost $2,331,579,310)6 99.5% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of 144A securities owned at January 31, 2011 was $443,290,980 or 18.7% of net assets. 2 Variable rate instrument. The maturity dates reflect earlier of reset dates or stated maturity dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2011 coupon or interest rate. 3 Coupon represents a yield to maturity. 4 Coupon represents a weighted average rate. 5 All or a portion of this security is held at the broker as collateral for open futures contracts. 6 The aggregate cost for federal income tax purposes is $2,331,579,310, the aggregate gross unrealized appreciation is $30,503,989 and the aggregate gross unrealized depreciation is $1,248,932, resulting in net unrealized appreciation of $29,255,057. A. Fair Value Measurements In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) # 2010-06, “Improving Disclosures about Fair Value Measurements.” This ASU adds new disclosure requirements for transfers into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosure requirements about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASUwas effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management of the BBH Broad Market Fund (the “Fund”)believes that these new Level 3requirements will nothave an impacton the Fund’s holdings disclosure. The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2011. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2011 Asset Backed Securities $– $– Collateralized Mortgage Backed Securities – – Corporate Bonds – – Municipal Bonds – – U.S. Government Agency Obligations – – Certificates of Deposit – – Commercial Paper – – Short-Term Investment – – U.S. Treasury Bills – – Total Investments, at value – – Other Financial Instruments Futures Contracts – – Other Financial Instruments, at value $ 1,475,395 $ – $ – $ 1,475,395 * The Fund's policy is to disclose significanttransfers between Levels based on valuations at the end of the reporting period.There were no significant transfers between Level 1, 2, or 3 as of January 31, 2011, based on the valuation input Levels on October 31, 2010. B. OPEN FUTURES COMMITMENTS At January 31, 2011, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Unrealized Gain(Loss) Contracts to Sell: U.S. Treasury 2-Year Notes March 2011 U.S. Treasury 5-Year Notes March 2011 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) As of a date within 90 days from the filing date of this report, the principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended(the “Act”), were effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. (a) The certifications required by Rule 30a-2(a) under the Act are attached as Exhibit 3(b). EXHIBIT 3 (b) SECTION I, John A. Gehret, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust ("Registrant"),on behalf of: BBH Core Select, BBH International Equity Fund and BBH Broad Market Fund: 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report, fairly present in all material respects the investments of the Registrant as of the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) for the Registrant and have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d.) disclosed in this report any change in the Registrant's internal control over financial reporting that occurred during the Registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting; and 5. The Registrant's other certifying officer and I have disclosed to the Registrant's auditors and the audit committee of the Registrant's board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant's ability to record, process, summarize, and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant's internal control over financial reporting. Date:3/30/2011 /s/ John A. Gehret John A. Gehret President - Principal Executive Officer EXHIBIT 3(b) (2) SECTION I, Charles H. Schreiber, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust ("Registrant"),on behalf of: BBH Core Select, BBH International Equity Fund and BBH Broad Market Fund: 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report, fairly present in all material respects the investments of the Registrant as of the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) for the Registrant and have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d.) disclosed in this report any change in the Registrant's internal control over financial reporting that occurred during the Registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting; and 5. The Registrant's other certifying officer and I have disclosed to the Registrant's auditors and the audit committee of the Registrant's board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant's ability to record, process, summarize, and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant's internal control over financial reporting. Date:3/30/2011 /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,and the Investment Company Act of 1940, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)BBH TRUST By (Signature and Title)/s/ John A. Gehret John A. Gehret President - Principal Executive Officer Date:3/30/2011 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,and the Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ John A. Gehret John A. Gehret President - Principal Executive Officer Date: 3/30/2011 By (Signature and Title) /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date: 3/30/2011
